IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1200
                               Filed July 16, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CORNELL A. FIELDS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Des Moines County, Mary Ann

Brown (plea) and Michael J. Schilling (sentencing), Judges.



      A defendant appeals the district court’s imposition of consecutive

sentences. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Dennis D. Hendrickson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Heather R. Quick, Assistant Attorney

General, Patrick C. Jackson, County Attorney, and Tyron Rogers and Lisa

Schaeffer, Assistant County Attorneys, for appellee.



      Considered by Tabor, P.J., Bower, J., and Goodhue, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                          2



TABOR, P.J.

       This appeal involves a consecutive sentencing challenge. Because we

find no abuse of discretion by the district court, we affirm.

I.     Background Facts and Proceedings

       On the morning of January 6, 2013, police officers found a man, later

identified as Thomas Wolf, lying in a field behind the West Burlington ball

diamonds. The officers noticed blood on the ground and swelling to Wolf’s face.

Wolf was unable to speak with officers. Wolf later confirmed his wallet, keys, and

cell phone had been stolen. Cornell Fields admitted stealing these items after

assaulting Wolf.

       The State charged Fields with robbery in the first degree, in violation of

Iowa Code sections 711.1 and 711.2 (2013), a class “B” felony, and later

amended the trial information to include a charge of willful injury, in violation of

Iowa Code section 708.4(1). Both counts involved the same victim. The State

agreed to reduce the robbery charge from first to second degree in return for

Fields’s plea of guilty to both counts.       In pleading guilty, Fields agreed to

consecutive sentences. The district court accepted Fields’s pleas and sentenced

him to two consecutive, indeterminate prison terms of ten years for the class “C”

felonies.

       Fields now appeals his sentences, arguing the court abused its discretion

in imposing consecutive terms for crimes arising from a single transaction. Fields

asked the Iowa Supreme Court to retain this appeal to overturn State v. Criswell,
                                        3



242 N.W.2d 259 (Iowa 1976). See Iowa R. App. 6.1102(2)(f). But the Iowa

Supreme Court reviewed the appellate briefs and transferred Fields’s appeal to

this court.

II.    Standard of Review

       We review the sentence ordered for an abuse of discretion.         State v.

Barnes, 791 N.W.2d 817, 827 (Iowa 2010). We find an abuse of discretion when

the sentencing court exercises its discretion on grounds clearly untenable or to

an extent clearly unreasonable. Id.

       A district court generally has discretion to impose concurrent or

consecutive sentences for convictions on separate counts. Iowa Code § 901.8;

State v. Delaney, 526 N.W.2d 170, 178 (Iowa Ct. App. 1994).

III.   Analysis

       Fields seeks resentencing on the limited question of whether he deserves

consecutive or concurrent sentences.        He claims the district court erred in

imposing consecutive sentences because the robbery and the willful injury

involved the same victim and constituted “a single event of inseparable acts.”

       As an initial point, Fields claims his negotiated plea agreement to

consecutive sentences does not bar his challenge on appeal. He contends his

sentence was illegal and can be corrected at any time.

       “[A] challenge to an illegal sentence includes claims that the court lacked

the power to impose the sentence or that the sentence itself is somehow

inherently flawed, including claims that the sentence is outside the statutory

bounds or that the sentence itself is unconstitutional.” State v. Bruegger, 773
                                           4



N.W.2d 862, 871 (Iowa 2009). “An illegal sentence is void and ‘not subject to the

usual concepts of waiver, whether from a failure to seek review or other

omissions of error preservation.’” Tindell v. State, 629 N.W.2d 357, 358 (Iowa

2001) (quoting State v. Ohnmacht, 342 N.W.2d 838, 843 (Iowa 1983)); see also

Iowa R. Crim P. 2.24(5)(a) (“The court may correct an illegal sentence at any

time.”). Even though Fields negotiated an agreement to consecutive sentences,

a “guilty plea does not waive challenges that do not affect the validity of the

conviction.” State v. Mann, 602 N.W.2d 785, 789 (Iowa 1999). Notably, Fields is

not challenging the validity of his two convictions.1

       The State argues Fields did not receive an illegal sentence because the

consecutive terms were authorized by statute.             Iowa Code section 901.8

provides, “[I]f a person is sentenced for two or more separate offenses, the

sentencing judge may order the second or further sentence to begin at the

expiration of the first or succeeding sentence.” Fields contends the district court

erred in imposing consecutive sentences under section 901.8 because the two

criminal offenses arose out of the same transaction. He recognizes the success

of his position rests on abandoning decades of precedent.

       Fields relies on cases from three different jurisdictions to demonstrate why

Criswell should be overturned. In Criswell, the Iowa Supreme Court ruled:




1
  Our supreme court recently decided a series of cases addressing the appropriate unit
of prosecution in cases involving a single altercation or transaction. State v. Ross, 845
N.W.2d 692, 700-01 (Iowa 2014); State v. Gines, 844 N.W.2d 437, 441-42 (Iowa 2014);
State v. Copenhaver, 844 N.W.2d 442, 447-49 (Iowa 2014); State v. Velez, 829 N.W.2d
572, 579-84 (Iowa 2013). Fields does not invoke these cases in his sentencing
challenge.
                                        5



      [When a defendant] is convicted on several counts of an indictment,
      and each count is for a separate and distinct offense, a separate
      sentence may be pronounced on each count, and the court may
      pronounce separate and distinct sentences which are cumulative,
      and are to run consecutively. This is true, even though the several
      offenses were committed in the course of a single transaction.

Criswell, 242 N.W.2d at 260 (quoting 24 C.J.S. Criminal Law § 1567(3), at 424-

28) amended by 24 C.J.S. Criminal Law § 2099, at 149-50 (2006).

      Criswell   predated    the   legislature’s   adoption   of   section   901.8.

Nevertheless, since the enactment of section 901.8, Iowa courts have cited and

followed Criswell. For example, in State v. Taylor, 596 N.W.2d 55, 57 (Iowa

1999), the Iowa Supreme Court upheld Criswell while rejecting the defendant’s

claim that consecutive sentences “were inappropriate inasmuch as the two

charges were so factually intertwined as to essentially constitute one.” The court

ruled it is appropriate to issue “consecutive sentences on multiple convictions

arising from the same transaction.” Taylor, 596 N.W.2d at 57. Further, statutory

interpretations of sentencing provisions from other states are not controlling. See

Stradt v. State, 608 N.W.2d 28, 29-30 (Iowa 2000) (finding both the Florida and

West Virginia cases cited by the defendant were inapposite to Iowa’s case law

concerning consecutive sentences).

      Thus, Iowa precedent allows consecutive sentences under section 901.8

even when the defendant committed the offenses during a single transaction. As

the defendant acknowledges, reconsideration of this principle would have to

come from our supreme court. See State v. Hastings, 466 N.W.2d 697, 700

(Iowa Ct. App. 1990) (stating the court of appeals is “not at liberty to overturn
                                       6



Iowa Supreme Court precedent”). Accordingly, the district court did not abuse its

discretion in imposing consecutive sentences.

      AFFIRMED.